                                                                                   Case 2:20-cv-05678-CBM-PD Document 18 Filed 11/23/20 Page 1 of 13 Page ID #:67




                                                                                    1   Steven P. Warner (SBN 159404)
                                                                                        Email: swarner@reedsmith.com
                                                                                    2   REED SMITH LLP
                                                                                        355 South Grand Avenue, Suite 2900
                                                                                    3   Los Angeles, CA 90071-1514
                                                                                        Telephone: +1 213 457 8000
                                                                                    4   Facsimile: +1 213 457 8080
                                                                                    5   Attorneys for Défendant
                                                                                        SYNCHRONY BANK
                                                                                    6

                                                                                    7

                                                                                    8                        UNITED STATES DISTRICT COURT
                                                                                    9                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11   CHRISTOPHER WILEY,                         Case No.: 2:20-cv-05678 CBM (PDx)
                                                                                   12                       Plaintiff,             [District Judge Consuelo B. Marshall]
REED SMITH LLP




                                                                                                                                   [Magistrate Judge Patricia Donahue]
                                                                                   13         vs.
                                                                                                                                   STIPULATED PROTECTIVE ORDER
                                                                                   14   SYNCHRONY BANK, N.A.,
                                                                                                                                   Complaint Filed: June 25, 2020
                                                                                   15                      Defendant.
                                                                                   16

                                                                                   17        A. PURPOSES AND LIMITATIONS
                                                                                   18        Discovery in this action is likely to involve production of confidential,
                                                                                   19 proprietary, or private information for which special protection from public disclosure

                                                                                   20 and from use for any purpose other than prosecuting this Action may be warranted.

                                                                                   21 Accordingly, the parties hereby stipulate to and petition the Court to enter the following

                                                                                   22 Stipulated Protective Order. The parties acknowledge that this Order does not confer

                                                                                   23 blanket protections on all disclosures or responses to discovery and that the protection

                                                                                   24 it affords from public disclosure and use extends only to the limited information or items

                                                                                   25 that are entitled to confidential treatment under the applicable legal principles.

                                                                                   26        B. GOOD CAUSE STATEMENT
                                                                                   27        This action is likely to involve confidential financial and proprietary information
                                                                                   28 relating to the confidential information and business practices and policies of Defendant
                                                                                                                                  -1-
                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                   Case 2:20-cv-05678-CBM-PD Document 18 Filed 11/23/20 Page 2 of 13 Page ID #:68




                                                                                    1 Synchrony Bank (“Synchrony”) and confidential information relating to Plaintiff

                                                                                    2 Christopher Wiley (“Plaintiff”) for which special protection from public disclosure and

                                                                                    3 from use for any purpose other than the litigation of this Action is warranted. Such

                                                                                    4 confidential and proprietary materials and information consist of, among other things,

                                                                                    5 confidential financial information, information regarding confidential business

                                                                                    6 practices, or other confidential research, development, or commercial information,

                                                                                    7 information otherwise generally unavailable to the public, or which may be privileged

                                                                                    8 or otherwise protected from disclosure under state or federal statutes, court rules, case

                                                                                    9 decisions, or common law.       Accordingly, to expedite the flow of information, to
                                                                                   10 facilitate the prompt resolution of disputes over confidentiality of discovery materials,
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 to adequately protect information the parties are entitled to keep confidential, to ensure

                                                                                   12 that the parties are permitted reasonable necessary uses of such material in preparation
REED SMITH LLP




                                                                                   13 for and in the conduct of trial, to address their handling at the end of the Action, and

                                                                                   14 serve the ends of justice, a protective order for such information is justified in this

                                                                                   15 matter.   It is the intent of the parties that information will not be designated as
                                                                                   16 confidential for tactical reasons and that nothing be so designated without a good faith

                                                                                   17 belief that it has been maintained in a confidential, non-public manner, and there is good

                                                                                   18 cause why it should not be part of the public record of this case.
                                                                                   19        DEFINITIONS
                                                                                   20        2.1    Action: the present lawsuit, entitled Christopher Wiley v. Synchrony Bank,
                                                                                   21 United States District Court for the Central District of California, case number 2:20-cv-

                                                                                   22 05678 CBM (PDx).

                                                                                   23        2.2    Challenging Party: a Party or Non-Party that challenges the designation
                                                                                   24 of information or items under this Order.

                                                                                   25        2.3    “CONFIDENTIAL” Information or Items: information (regardless of how
                                                                                   26 it is generated, stored or maintained) or tangible things that qualify for protection under

                                                                                   27 Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause

                                                                                   28 Statement.
                                                                                                                                  -2-
                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                   Case 2:20-cv-05678-CBM-PD Document 18 Filed 11/23/20 Page 3 of 13 Page ID #:69




                                                                                    1         2.4     Counsel: Outside Counsel of Record and House Counsel (as well as their
                                                                                    2 support staff).

                                                                                    3         2.5     Designating Party: a Party or Non-Party that designates information or
                                                                                    4 items    that it produces in disclosures or in responses to discovery as
                                                                                    5 “CONFIDENTIAL.”

                                                                                    6         2.6     Disclosure or Discovery Material: all items or information, regardless of
                                                                                    7 the medium or manner in which it is generated, stored, or maintained (including, among

                                                                                    8 other things, testimony, transcripts, and tangible things), that are produced or generated

                                                                                    9 in disclosures or responses to discovery in this matter.
                                                                                   10         2.7     Expert: a person with specialized knowledge or experience in a matter
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 pertinent to the arbitration who has been retained by a Party or its counsel to serve as

                                                                                   12 an expert witness or as a consultant in this Action.
REED SMITH LLP




                                                                                   13         2.8     House Counsel: attorneys who are employees of a party to this Action.
                                                                                   14 House Counsel does not include Outside Counsel of Record or any other outside

                                                                                   15 counsel.

                                                                                   16         2.9     Non-Party: any natural person, partnership, corporation, association, or
                                                                                   17 other legal entity not named as a Party to this action.

                                                                                   18         2.10 Outside Counsel of Record: attorneys who are not employees of a party to
                                                                                   19 this Action but are retained to represent or advise a party to this Action and have

                                                                                   20 appeared in this Action on behalf of that party or are affiliated with a law firm which

                                                                                   21 has appeared on behalf of that party, and includes support staff.

                                                                                   22         2.11 Party: any party to this Action, including all of its officers, directors,
                                                                                   23 employees, consultants, retained experts, and Outside Counsel of Record (and their

                                                                                   24 support staffs).

                                                                                   25         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                                                                   26 Discovery Material in this Action.

                                                                                   27         2.13 Professional Vendors: persons or entities that provide litigation support
                                                                                   28 services      (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                                                                                                  -3-
                                                                                                                STIPULATED PROTECTIVE ORDER
                                                                                   Case 2:20-cv-05678-CBM-PD Document 18 Filed 11/23/20 Page 4 of 13 Page ID #:70




                                                                                    1 demonstrations, and organizing, storing, or retrieving data in any form or medium) and

                                                                                    2 their employees and subcontractors.

                                                                                    3        2.14 Protected Material: any Disclosure or Discovery Material that is
                                                                                    4 designated as “CONFIDENTIAL.”

                                                                                    5        2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                                                                                    6 from a Producing Party.

                                                                                    7        SCOPE
                                                                                    8        The protections conferred by this Stipulation and Order cover not only Protected
                                                                                    9 Material (as defined above), but also (1) any information copied or extracted from
                                                                                   10 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Material; and (3) any testimony, conversations, or presentations by Parties or their

                                                                                   12 Counsel that might reveal Protected Material.
REED SMITH LLP




                                                                                   13        Any use of Protected Material at trial shall be governed by the orders of the Court.
                                                                                   14 This Order does not govern the use of Protected Material at the trial.

                                                                                   15        DURATION
                                                                                   16        Even after final disposition of this Action, the confidentiality obligations imposed
                                                                                   17 by this Order shall remain in effect until a Designating Party agrees otherwise in writing

                                                                                   18 or a court order otherwise directs. Final disposition shall be deemed to be the later of
                                                                                   19 (1) dismissal of all claims and defenses in this Action, with or without prejudice; and

                                                                                   20 (2) final judgment or award herein after the completion and exhaustion of all appeals,

                                                                                   21 rehearings, remands, trials, or reviews of this Action, including the time limits for filing

                                                                                   22 any motions or applications for extension of time pursuant to applicable law.

                                                                                   23        DESIGNATING PROTECTED MATERIAL
                                                                                   24        5.1    Exercise of Restraint and Care in Designating Material for Protection.
                                                                                   25 Each Party or Non-Party that designates information or items for protection under this

                                                                                   26 Order must take care to limit any such designation to specific material that qualifies

                                                                                   27 under the appropriate standards. The Designating Party must designate for protection

                                                                                   28 only those parts of material, documents, items, or oral or written communications that
                                                                                                                                  -4-
                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                   Case 2:20-cv-05678-CBM-PD Document 18 Filed 11/23/20 Page 5 of 13 Page ID #:71




                                                                                    1 qualify so that other portions of the material, documents, items, or communications for

                                                                                    2 which protection is not warranted are not swept unjustifiably within the ambit of this

                                                                                    3 Order.

                                                                                    4        Mass, indiscriminate, or routinized designations are prohibited. Designations
                                                                                    5 that are shown to be clearly unjustified or that have been made for an improper purpose

                                                                                    6 (e.g., to unnecessarily encumber the case development process or to impose

                                                                                    7 unnecessary expenses and burdens on other parties) may expose the Designating Party

                                                                                    8 to sanctions.

                                                                                    9        If it comes to a Designating Party’s attention that information or items that it
                                                                                   10 designated for protection do not qualify for protection, that Designating Party must
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 promptly notify all other Parties that it is withdrawing the inapplicable designation.

                                                                                   12        5.2      Manner and Timing of Designations. Except as otherwise provided in this
REED SMITH LLP




                                                                                   13 Order (see, e.g., section 5.2(b) below), or as otherwise stipulated or ordered, Disclosure

                                                                                   14 or Discovery Material that qualifies for protection under this Order must be clearly so

                                                                                   15 designated before the material is disclosed or produced.

                                                                                   16        Designation in conformity with this Order requires:
                                                                                   17                 (a)     for information in documentary form (e.g., paper or electronic
                                                                                   18 documents, but excluding transcripts of depositions or other pretrial or trial
                                                                                   19 proceedings),         that the Producing Party affix at a minimum, the legend
                                                                                   20 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that

                                                                                   21 contains protected material. If only a portion or portions of the material on a page

                                                                                   22 qualifies for protection, the Producing Party also must clearly identify the protected

                                                                                   23 portion(s) (e.g., by making appropriate markings in the margins).

                                                                                   24                 (b)     A Party or Non-Party that makes original documents available for
                                                                                   25 inspection need not designate them for protection until after the inspecting Party has

                                                                                   26 indicated which documents it would like copied and produced. During the inspection

                                                                                   27 and before the designation, all of the material made available for inspection shall be

                                                                                   28 deemed confidential. After the inspecting Party has identified the documents it wants
                                                                                                                                   -5-
                                                                                                                 STIPULATED PROTECTIVE ORDER
                                                                                   Case 2:20-cv-05678-CBM-PD Document 18 Filed 11/23/20 Page 6 of 13 Page ID #:72




                                                                                    1 copied and produced, the Producing Party must determine which documents, or portions

                                                                                    2 thereof, qualify for protection under this Order. Then, before producing the specified

                                                                                    3 documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page

                                                                                    4 that contains Protected Material. If only a portion or portions of the material on a page

                                                                                    5 qualifies for protection, the Producing Party also must clearly identify the protected

                                                                                    6 portion(s) (e.g., by making appropriate markings in the margins).

                                                                                    7                (c)   for testimony given in depositions that the Designating Party
                                                                                    8 identify the Disclosure or Discovery Material on the record, before the close of the

                                                                                    9 deposition all protected testimony.
                                                                                   10                (d)   for information produced in some form other than documentary and
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 for any other tangible items, that the Producing Party affix in a prominent place on the

                                                                                   12 exterior of the container or containers in which the information is stored the legend
REED SMITH LLP




                                                                                   13 “CONFIDENTIAL.”           If only a portion or portions of the information warrants
                                                                                   14 protection, the Producing Party, to the extent practicable, shall identify the protected

                                                                                   15 portion(s).

                                                                                   16        5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                                                   17 failure to designate qualified information or items does not, standing alone, waive the

                                                                                   18 Designating Party’s right to secure protection under this Order for such material. Upon
                                                                                   19 timely correction of a designation, the Receiving Party must make reasonable efforts to

                                                                                   20 assure that the material is treated in accordance with the provisions of this Order.

                                                                                   21        CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                                   22        6.1     Timing of Challenges.       Any Party or Non-Party may challenge a
                                                                                   23 designation of confidentiality at any time that is consistent with the Court’s Scheduling

                                                                                   24 Order.

                                                                                   25        6.2     Meet and Confer. The Challenging Party shall meet and confer with the
                                                                                   26 other party prior to challenging a designation of confidentiality.

                                                                                   27        6.3     Joint Stipulation. Any challenge submitted to the Court shall be via a joint
                                                                                   28 stipulation.
                                                                                                                                  -6-
                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                   Case 2:20-cv-05678-CBM-PD Document 18 Filed 11/23/20 Page 7 of 13 Page ID #:73




                                                                                    1        6.4   The burden of persuasion in any such challenge proceeding shall be on the
                                                                                    2 Designating Party.     Unless the Designating Party has waived or withdrawn the
                                                                                    3 confidentiality designation, all parties shall continue to afford the material in question

                                                                                    4 the level of protection to which it is entitled under the Producing Party’s designation

                                                                                    5 until the Court rules on the challenge.

                                                                                    6        ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                                    7        7.1   Basic Principles. A Receiving Party may use Protected Material that is
                                                                                    8 disclosed or produced by another Party or by a Non-Party in connection with this Action

                                                                                    9 only for prosecuting, defending, or attempting to settle this Action. Such Protected
                                                                                   10 Material may be disclosed only to the categories of persons and under the conditions
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 described in this Order. When the Action has been terminated, a Receiving Party must

                                                                                   12 comply with the provisions of section 13 below (FINAL DISPOSITION).
REED SMITH LLP




                                                                                   13        Protected Material must be stored and maintained by a Receiving Party at a
                                                                                   14 location and in a secure manner that ensures that access is limited to the persons

                                                                                   15 authorized under this Order.

                                                                                   16        7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
                                                                                   17 ordered by the Court or permitted in writing by the Designating Party, a Receiving Party

                                                                                   18 may disclose any information or item designated “CONFIDENTIAL” only to:
                                                                                   19              (a)    the Receiving Party’s Outside Counsel of Record in this Action, as
                                                                                   20 well as employees of said Outside Counsel of Record to whom it is reasonably

                                                                                   21 necessary to disclose the information for this Action;

                                                                                   22              (b)    the officers, directors, and employees (including House Counsel) of
                                                                                   23 the Receiving Party to whom disclosure is reasonably necessary for this Action;

                                                                                   24              (c)    Experts (as defined in this Order) of the Receiving Party to whom
                                                                                   25 disclosure is reasonably necessary for this Action and who have signed the

                                                                                   26 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                                                   27              (d)    the Court and his case manager;
                                                                                   28              (e)    court reporters and their staff;
                                                                                                                                 -7-
                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                                   Case 2:20-cv-05678-CBM-PD Document 18 Filed 11/23/20 Page 8 of 13 Page ID #:74




                                                                                    1              (f)    professional jury or trial consultants, mock jurors, and Professional
                                                                                    2 Vendors to whom disclosure is reasonably necessary for this Action and who have

                                                                                    3 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                                                    4              (g)    the author or recipient of a document containing the information or
                                                                                    5 a custodian or other person who otherwise possessed or knew the information;

                                                                                    6              (h)    during their depositions, witnesses, and attorneys for witnesses, in
                                                                                    7 the Action to whom disclosure is reasonably necessary provided: (1) the deposing party

                                                                                    8 requests that the witness sign the form attached as Exhibit A hereto; and (2) they will

                                                                                    9 not be permitted to keep any confidential information unless they sign the
                                                                                   10 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 by the Designating Party or ordered by the Court. Pages of transcribed deposition

                                                                                   12 testimony or exhibits to depositions that reveal Protected Material may be separately
REED SMITH LLP




                                                                                   13 bound by the court reporter and may not be disclosed to anyone except as permitted

                                                                                   14 under this Stipulated Protective Order; and

                                                                                   15              (i)    any mediator or settlement officer, and their supporting personnel,
                                                                                   16 mutually agreed upon by any of the parties engaged in settlement discussions.

                                                                                   17        PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                                                                   18        IN OTHER LITIGATION
                                                                                   19        If a Party is served with a subpoena or a court order issued in other litigation that
                                                                                   20 compels disclosure of any information or items designated in this Action as

                                                                                   21 “CONFIDENTIAL,” that Party must:

                                                                                   22              (a)    promptly notify in writing the Designating Party. Such notification
                                                                                   23 shall include a copy of the subpoena or court order;

                                                                                   24              (b)    promptly notify in writing the party who caused the subpoena or
                                                                                   25 order to issue in the other litigation that some or all of the material covered by the

                                                                                   26 subpoena or order is subject to this Protective Order. Such notification shall include a

                                                                                   27 copy of this Stipulated Protective Order; and

                                                                                   28
                                                                                                                                  -8-
                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                                   Case 2:20-cv-05678-CBM-PD Document 18 Filed 11/23/20 Page 9 of 13 Page ID #:75




                                                                                    1              (c)    cooperate with respect to all reasonable procedures sought to be
                                                                                    2 pursued by the Designating Party whose Protected Material may be affected.

                                                                                    3        If the Designating Party timely seeks a protective order, the Party served with the
                                                                                    4 subpoena or court order shall not produce any information designated in this action as

                                                                                    5 “CONFIDENTIAL” before a determination by the court from which the subpoena or

                                                                                    6 order issued, unless the Party has obtained the Designating Party’s permission. The

                                                                                    7 Designating Party shall bear the burden and expense of seeking protection in that court

                                                                                    8 of its confidential material and nothing in these provisions should be construed as

                                                                                    9 authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
                                                                                   10 from another court.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11        A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                                                   12        PRODUCED IN THIS LITIGATION
REED SMITH LLP




                                                                                   13              (a)    The terms of this Order are applicable to information produced by a
                                                                                   14 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information

                                                                                   15 produced by Non-Parties in connection with this Action is protected by the remedies

                                                                                   16 and relief provided by this Order. Nothing in these provisions should be construed as

                                                                                   17 prohibiting a Non-Party from seeking additional protections.

                                                                                   18              (b)    In the event that a Party is required, by a valid discovery request, to
                                                                                   19 produce a Non-Party’s confidential information in its possession, and the Party is

                                                                                   20 subject to an agreement with the Non-Party not to produce the Non-Party’s confidential

                                                                                   21 information, then the Party shall:

                                                                                   22                     (1)    promptly notify in writing the Requesting Party and the Non-
                                                                                   23 Party that some or all of the information requested is subject to a confidentiality

                                                                                   24 agreement with a Non-Party;

                                                                                   25                     (2)    promptly provide the Non-Party with a copy of the Stipulated
                                                                                   26 Protective Order in this Action, the relevant discovery request(s), and a reasonably

                                                                                   27 specific description of the information requested; and

                                                                                   28
                                                                                                                                 -9-
                                                                                                                STIPULATED PROTECTIVE ORDER
                                                                                   Case 2:20-cv-05678-CBM-PD Document 18 Filed 11/23/20 Page 10 of 13 Page ID #:76




                                                                                     1                       (3)    make the information requested available for inspection by
                                                                                     2 the Non-Party, if requested.

                                                                                     3               (c)     If the Non-Party fails to seek a protective order within 14 days of
                                                                                     4 receiving the notice and accompanying information, the Receiving Party may produce

                                                                                     5 the Non-Party’s confidential information responsive to the discovery request. If the

                                                                                     6 Non-Party timely seeks a protective order, the Receiving Party shall not produce any

                                                                                     7 information in its possession or control that is subject to the confidentiality agreement

                                                                                     8 with the Non-Party before a determination by the court. Absent a court order to the

                                                                                     9 contrary, the Non-Party shall bear the burden and expense of seeking protection of its
                                                                                    10 Protected Material.
                 A limited liability partnership formed in the State of Delaware




                                                                                    11        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                                                    12        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
REED SMITH LLP




                                                                                    13 Protected Material to any person or in any circumstance not authorized under this

                                                                                    14 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing

                                                                                    15 the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve

                                                                                    16 all unauthorized copies of the Protected Material, (c) inform the person or persons to

                                                                                    17 whom unauthorized disclosures were made of all the terms of this Order, and (d) request

                                                                                    18 such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
                                                                                    19 that is attached hereto as Exhibit A.

                                                                                    20        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                                                    21        PROTECTED MATERIAL
                                                                                    22        When a Producing Party gives notice to Receiving Parties that certain
                                                                                    23 inadvertently produced material is subject to a claim of privilege or other protection,

                                                                                    24 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

                                                                                    25 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

                                                                                    26 may be established in an e-discovery order that provides for production without prior

                                                                                    27 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

                                                                                    28 parties reach an agreement on the effect of disclosure of a communication or
                                                                                                                                  - 10 -
                                                                                                                   STIPULATED PROTECTIVE ORDER
                                                                                   Case 2:20-cv-05678-CBM-PD Document 18 Filed 11/23/20 Page 11 of 13 Page ID #:77




                                                                                     1 information covered by the attorney-client privilege or work product protection, the

                                                                                     2 parties may incorporate their agreement in the stipulated protective order submitted to

                                                                                     3 the Court.

                                                                                     4        MISCELLANEOUS
                                                                                     5        12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                                                     6 person to seek its modification by the Court in the future.

                                                                                     7        12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                                                     8 Protective Order no Party waives any right it otherwise would have to object to

                                                                                     9 disclosing or producing any information or item on any ground not addressed in this
                                                                                    10 Stipulated Protective Order. Similarly, no Party waives any right to object on any
                 A limited liability partnership formed in the State of Delaware




                                                                                    11 ground to use in evidence of any of the material covered by this Protective Order.

                                                                                    12        FINAL DISPOSITION
REED SMITH LLP




                                                                                    13        After the final disposition of this Action, as defined in paragraph 4, within 60
                                                                                    14 days of a written request by the Designating Party, each Receiving Party must return all

                                                                                    15 Protected Material to the Producing Party or destroy such material. As used in this

                                                                                    16 subdivision, “all Protected Material” includes all copies, abstracts, compilations,

                                                                                    17 summaries, and any other format reproducing or capturing any of the Protected

                                                                                    18 Material. Whether the Protected Material is returned or destroyed, the Receiving Party
                                                                                    19 must submit a written certification to the Producing Party (and, if not the same person

                                                                                    20 or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by

                                                                                    21 category, where appropriate) all the Protected Material that was returned or destroyed

                                                                                    22 and (2) affirms that the Receiving Party has not retained any copies, abstracts,

                                                                                    23 compilations, summaries or any other format reproducing or capturing any of the

                                                                                    24 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an

                                                                                    25 archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

                                                                                    26 legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney

                                                                                    27 work product, and consultant and expert work product, even if such materials contain

                                                                                    28
                                                                                                                                 - 11 -
                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                   Case 2:20-cv-05678-CBM-PD Document 18 Filed 11/23/20 Page 12 of 13 Page ID #:78




                                                                                     1 Protected Material.      Any such archival copies that contain or constitute Protected
                                                                                     2 Material remain subject to this Protective Order as set forth in Section 4 (DURATION).

                                                                                     3           VIOLATION
                                                                                     4           Any violation of this Order may be punished by any and all appropriate measures
                                                                                     5 including, without limitation, contempt proceedings, and/or monetary sanctions.

                                                                                     6
                                                                                                 IT IS SO STIPULATED
                                                                                     7

                                                                                     8

                                                                                     9       Dated: November 20, 2020                  REED SMITH LLP
                                                                                    10
                 A limited liability partnership formed in the State of Delaware




                                                                                    11                                                 By:      /s/ Steven P. Warner 1
                                                                                                                                             Steven P. Warner
                                                                                    12
                                                                                                                                             Attorneys for Defendant
REED SMITH LLP




                                                                                    13                                                       SYNCHRONY BANK
                                                                                    14
                                                                                             Dated: November 20, 2020                  FREDERICKSON & HAMILTON, LLP
                                                                                    15

                                                                                    16
                                                                                                                                       By:     /s/ Roger B. Fredrickson
                                                                                    17                                                       Roger B. Fredrickson
                                                                                    18                                                       Attorneys for Plaintiff
                                                                                                                                             CHRISTOPHER WILEY
                                                                                    19

                                                                                    20
                                                                                                 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                                                    21

                                                                                    22
                                                                                         DATED: November 23, 2020
                                                                                    23

                                                                                    24                                          Magistrate Judge Patricia Donahue
                                                                                    25

                                                                                    26

                                                                                    27  Pursuant to Central District Local Rule 5-4.3.4(a)(2)(i), filing counsel attests that all
                                                                                         1

                                                                                       other signatories listed, and on whose behalf this filing is submitted, concur in the
                                                                                    28 filing’s content and have authorized the filing.
                                                                                                                                   - 12 -
                                                                                                                 STIPULATED PROTECTIVE ORDER
                                                                                   Case 2:20-cv-05678-CBM-PD Document 18 Filed 11/23/20 Page 13 of 13 Page ID #:79




                                                                                     1                                            EXHIBIT A
                                                                                     2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                                     3           I, ____________________ [print or type full name], of ___________________
                                                                                     4 [print or type full address], declare under penalty of perjury that I have read in its

                                                                                     5 entirety and understand the Stipulated Protective Order that was issued by the United

                                                                                     6 States District Court for the Central District of California in the matter of Christopher

                                                                                     7 Wiley v. Synchrony Bank, 2:20-cv-05678 CBM (PDx). I agree to comply with and to

                                                                                     8 be bound by all the terms of this Stipulated Protective Order and I understand and

                                                                                     9 acknowledge that failure to so comply could expose me to sanctions and punishment in
                                                                                    10 the nature of contempt. I solemnly promise that I will not disclose in any manner any
                 A limited liability partnership formed in the State of Delaware




                                                                                    11 information or item that is subject to this Stipulated Protective Order to any person or

                                                                                    12 entity except in strict compliance with the provisions of this Order. I further agree to
REED SMITH LLP




                                                                                    13 submit to the jurisdiction of the United States District Court for the Central District of

                                                                                    14 California for the purpose of enforcing the terms of this Stipulated Protective Order,

                                                                                    15 even if such enforcement proceedings occur after termination of this action. I hereby

                                                                                    16 appoint ___________________ [print or type full name] of _____________ [print or

                                                                                    17 type full address and telephone number] as my agent for service of process in

                                                                                    18 connection with this action or any proceedings related to enforcement of this Stipulated
                                                                                    19 Protective Order.

                                                                                    20
                                                                                         Date:
                                                                                    21
                                                                                         City and State where sworn and signed:
                                                                                    22
                                                                                         Printed name:
                                                                                    23
                                                                                         Signature:
                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28

                                                                                                                            –1–
                                                                                                                STIPULATED PROTECTIVE ORDER
